DETAILED ACTION
Claims 1-14 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mounting Clamp Arrangement for an Inflation Device.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control element” of claim 7 and “soft rubber button” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“clamping and sealing device” in claim 1; clamping is being interpreted as a structural term
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: In Claim 2, the high-frequency fitting parts (such as “a silica gel pillar 221,” and  “wrapping parts 222”, See applicant’s spec paragraph 0035, fig 1-4) disposed at intervals which is structure required to accomplish the high-frequency fitting disclosed in applicant’s Specification (id.). Examiner notes that “high-frequency fitting” does not have a commonly accepted meaning in the technology art; and applicant describes the specific unique structure required to accomplish this function in paragraph 0035 of their filed specification. As a result of their dependency claims 3-6 and 11-14 are also rejected.
The term "soft" in claim 7 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldsmith (US 2,493,067).
Regarding claim 1, Goldsmith discloses an inflation device (blower driving air into mattress, c 1 25-30), which is used for supplementing air to an inflatable product (air is driven into the mattress, id., the air does not immediately escape, c 3 l 25-27) and comprises: an inflation shell (casing 42, and asbestos jacket 47, c 4 l 6-15) which is arranged inside the inflatable product and is provided with an air outlet cavity (fig 6, interior of case 42, c 4 l 6), wherein the air outlet cavity  is provided with an air outlet (fig 6, air is directed out of the left side of the chamber); an inflation upper cover (fig 2, flanged end 22 and rivets 23, c 2 l 51-52, 55) which is detachably and fixedly assembled with the inflation shell , wherein the inflation upper cover is provided with an air inlet end part (fig 2, 6, air inlet to the right, ); the air inlet end part passes through the inflatable product and extends towards the outer side of the inflatable product (fig 6, the casing 42 extends to the right outside of the mattress 39); the air inlet end part is provided with an air inlet that communicates the air outlet cavity with the outside of the inflatable product (fig 6,. The channel is depicted through the casing 42); a fan assembly (fig 6, fan 40, c 4 l 2) which is arranged in the inflation shell, and is used for conveying air into the inflatable product to fill the inflatable product; a clamping (rivets 23, c 2 l 54-55) and sealing device (fig 6, flange 22 and rivets 23 appear pressed and sealed against the mattress wall 39) which is arranged outside the inflatable product and is in pressing fit with the outer wall surface of the inflatable product (id.), wherein the clamping and sealing device  is matched with the air inlet end part  to realize sealing and fixing between the inflation device and the inflatable product (id.); and a control main board (fig 6, knob or operating handle 45, c 4 l 8-9; implicitly the electricity conveyed to the motor and heating unit are controlled by said knob) which is arranged on the inflation upper cover and is connected to the fan assembly to control the fan 
Regarding claim 10, Goldsmith discloses the inflation device according to claim 1, wherein the fan assembly  comprises a motor (fig 6, motor 39’, c 4 l 2) and a fan blade (fan blades depicted on fan 30, c 2 l 2); the motor  is located at the lower part of the air outlet cavity (fan 40 is depicted as extending to a lower half of the inside of casing 42); and a power output shaft (fig 6, a shaft is depicted between fan 40 and motor 39’) passes through the bottom of the air outlet cavity (fig 6 depicts the shaft partially on the lower half of the interior of casing 42) and is in plugged assembling with the fan blade (fig 6, depicts the fan 30 and motor 39’ plugged as a unit into the interior of the casing 42; “plugged” is not defined by applicant’s specification, a plain meaning of plugged is to insert one object into another). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (USS 2015/0308454) in view of Chaffee (US 9,022,051).
Regarding claim 1, Shi discloses an inflation device (push-button air pump, par 0002), which is used for supplementing air to an inflatable product (air beds, inflatable sofas etc, par 0024) and comprises (id.): an inflation shell (fig 1, casing 10, par 0025) which is arranged inside the inflatable product (an inflation passage 50 and deflation passage 60 communicate with the interior of the product, par 0026) and is provided with an air outlet cavity (fig 8, room 15 and third room 17 which is a part of the inflation passage with inflation opening 11 and second inflation opening 13, par 0026 ), wherein the air outlet cavity is provided with an air outlet (fig 8, second inflation opening 13, par 0026); an inflation upper cover (upper outer casing 101, par 0025) which is detachably and fixedly assembled with the inflation shell, wherein the inflation upper cover is provided with an air inlet end part (fig 8, the face of upper outer casing 101 with the first inflation opening 11, par 0025); the air inlet end part passes through the inflatable product and extends towards the outer side of the inflatable product (fig 8, the outer face of upper outer casing 101 is implicitly outside the inflatable item in order to intake air); the air inlet end part  is provided with an air inlet (fig 8, first inflation opening 11, par 0025) that communicates the air outlet cavity (fig 89, room 15 and 17 in line with inflation opening 11 and second inflation opening 13)  with the outside of the inflatable product; a fan assembly (fan impeller 22, par 0027) which is arranged in the inflation shell, and is used for conveying air into the inflatable product to fill the inflatable product; … and a control main board (fig 4, switch 24, with electrodes 241, 242, par 0032) which is arranged on the inflation upper cover (fig 4, switch 24 and electrodes 241, 242 are apparently attached to both upper and lower halves via the motor 20 and button/valve structure 40) and is connected to the fan assembly  to control the fan assembly  to be started and stopped (switch 24 causes motor 21 to start and stop, par 0032).   Shi does not disclose a clamping and sealing device which is arranged outside the inflatable product and is in pressing fit with the outer wall surface of the 
Chaffee teaches a clamping and sealing device (fig 2, base 16, c 3 l 4) which is arranged outside the inflatable product and is in pressing fit with the outer wall surface of the inflatable product (base 16 is shaped with a groove to insert the inflatable device wall 40, movement of the device will inherently cause pressing of the groove surfaces against the wall surface 40, c 7 l 10-22), wherein the clamping and sealing device is matched with the air inlet end part to realize sealing and fixing between the inflation device and the inflatable product (base 16 is sealed to bladder, c 11 l 33-34). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the base 16 of Chaffee as the connection between Shi’s inflatable structure and the rim of the pump casing 10 (Shi, par 0025), for the expected result of connecting a pump to an inflatable bladder.
Regarding claim 8, Shi teaches the inflation device according to claim 1, wherein a charging port (inflation opening 11, par 0029) is further formed in the end surface of a side of the air inlet end part away from the inflation shell , and a … sealing cover (inflation button 41, par 0029) used for sealing the charging port is arranged at a periphery of the charging port (inflation button 41 extends to the periphery of inflation opening 11 in order to prevent air leakage, par 0029); the air inlet  is provided with an air sealing cover (chord storage device 70, par 0034), an -connection- (fig 13, 14 connecting device 72, par 0034-0035) is formed on the inner wall of the air inlet..  Shi does not explicitly disclose that the sealing cover is made of silica gel or said connection is an internal thread,… and the air sealing cover is in threaded hermetical assembling with the air inlet. Nevertheless, Shi depicts the connection 72 in figures 13 and 14, as a long shaft with a shaft shaped insertion point into the top of casing 10. Threaded connections are known in the art for connections between shafts and blind holes as depicted in Shi fig 13 and 14.   Therefore it would have been obvious to a person of ordinary skill in the art prior to the 
Chaffee further teaches molded silicon as a component of the seal (c 4 l 45-46).   It would have been further obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize silicone of the seal in Chaffee as a part of the material of inflation button 41 and seal of Shi, for the expected result of providing air sealing at inflation button 41, and also softening the surface which the human user presses, thereby both easing comfort for the user, and potentially increasing sealing of the valve 41 (Shi, par 0029).
Regarding claim 9, Shi teaches the inflation device according to claim 1, wherein the inflation shell comprises an upper shell (fig 3, shell 101) and a bottom supporting shell (fig 3, shell 102); the upper shell and the bottom are fixedly assembled through a screw (fig 5, four mounting screw holes are depicted to attach the assembly upper and lower halves, it is within the ordinary skill of a person in the art to attach the upper and lower halves with screws via these depicted holes); a power supply (power lines inherently lead between the electrodes to provide power to motor 21, par 0032)  is arranged in the bottom supporting shell (fig 7, motor is set inside the lower shell 102); the power supply is connected with the control circuit board (fig 4, the supply of power between electrodes and motor 20 are apparently attached to both upper and lower halves via the motor 20 and button/valve structure 40); and a fixing plate (fig 3, the upper flat plate of 101 which has ports 11 and 12 fixes against the internal structure comprising the motor and its power supply) used for pressing and fixing the power supply  is integrally formed on the upper shell (the upper flat plate of shell 101 is integral to the shell 101). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Bailey (US 2014/0298589).

Bailey teaches a rubber material for use in an air mattress assembly (synthetic rubber, par 0028). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a rubber coating as taught by Bailey to the knob surface of Goldsmith in order to increase grip on the knob by the user and prevent slipping (Bailey, par 0028); thereby easing usability of the knob.

Allowable Subject Matter
Claims 2-6 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites “the flexible silica gel piece is fixed on the inflation upper cover in a high-frequency filling manner.”   Review of applicant’s specification paragraphs 0035 and 0043 indicate that the high-frequency fitting parts structure are “a silica gel pillar 221,” and  “wrapping parts 222,” incorporated into flexible silica gel piece 220 (See Applicant’s Fig 4), which are all required to connect inflation upper cover 200 and flexible silica gel piece 220 together in a “high-frequency fitting” manner. Said high-frequency fitting parts which enable “a high-frequency fitting manner” are not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746